Exhibit 10.24
November 10, 2006
Mr. Sean P. Burke
Senior Vice President, Computing
Flextronics International USA, Inc.
2090 Fortune Drive
San Jose, California 95131
Award Agreement for Deferred Compensation Plan
Dear Sean:
     I am pleased to confirm that Flextronics International USA, Inc. (the
“Company”) has agreed to provide you with a deferred long term incentive bonus
in return for services to be rendered in the future as an employee of the
Company (the “Deferred Bonus”). The Deferred Bonus will equal thirty percent
(30%) of your annual base salary in effect on July 1, 2007, and on July 1st of
each subsequent year. Thus, on July 1, 2007, subject to the limitations below,
and on each subsequent July 1st on which you are eligible to earn the Deferred
Bonus, you will earn a Deferred Bonus equal to 30% of your annual base salary in
effect on that day.
     Before July 1st of each subsequent year, the Company will make a
determination, in its sole and absolute discretion, of your eligibility to earn
the Deferred Bonus for that July 1st. From time to time, the Company may, in its
sole and absolute discretion, make additional contributions to your Deferred
Bonus. The Company will make an initial discretionary contribution to your
Deferred Bonus of $400,000 on November 10, 2006. The Company reserves the right
to amend or terminate the Deferred Bonus at any time for all amounts of the
Deferred Bonus that have not been earned on the date of the amendment or
termination. If your employment with the Company is terminated for any reason,
you will no longer be eligible to earn the Deferred Bonus.
     The Deferred Bonus will not be paid currently to you. Instead, the amount
of the Deferred Bonus will be credited to the account (the “Deferral Account”)
established on your behalf under the Flextronics International USA, Inc. Amended
and Restated 2005 Senior Management Deferred Compensation Plan (the “Deferred
Compensation Plan”). (This agreement will constitute the Award Agreement
referred to in Section 3 of your Deferral Agreement entered into pursuant to the
Deferred Compensation Plan.)
     The Deferred Account will vest as follows: One-third of the unvested
balance of the Deferral Account will vest on the first July 1st that occurs at
least one year after the day that (i) the sum of your age and your years of
service with the Company equals or exceeds 60 and (ii) you have fulfilled at
least five years of service with the Company (the “First Vesting Day”). One-half
of the remaining unvested balance of the Deferral Account will vest one year
after the First Vesting Day (the “Second Vesting Day”). Accordingly 2/3rds of
the Deferral Account will be vested on the Second Vesting Day (assuming no
accelerated vesting has occurred as a result of a Change of Control, as
addressed below). The remaining unvested portion of the Deferral

 



--------------------------------------------------------------------------------



 



Sean P. Burke
November 10, 2006
Page 2
Account will vest one year after the Second Vesting Day (the “Third Vesting
Day”). Thus, the Deferred Account will be 100% vested on the Third Vesting Day.
     In particular, we understand that, on July 1, 2007 you will be 45 years old
and will have 1 year of service with the Company, so that the sum of your age
and years of service will be 46. Therefore, if you remain continuously employed
with the Company until July 1, 2015, that day will be the first July 1st that
occurs at least one year after the day on which your years of service plus your
age will equal or exceed 60. Accordingly, that day will be the First Vesting
Day, and 1/3rd of the unvested balance of your Deferral Account will vest on
that day. One-half of the remaining unvested balance of your Deferral Account
will vest on July 1, 2016, i.e., the Second Vesting Day; and the remaining
unvested portion of your Deferral Account will vest on July 1, 2017, i.e., the
Third Vesting Day.
     Any amounts of the Deferred Bonus that are earned when any portion of your
Deferral Account has already vested will vest as if they had been earned before
any portion was vested. That is, the percentage of any such Deferred Bonus that
equals the vested percentage of your Deferral Account on the earning day will be
credited to the vested portion of the Deferral Account, and the remainder will
be credited to the unvested portion of your Deferral Account, which will vest in
accordance with the normal vesting schedule. The entire amount of any Deferred
Bonus earned on or after the Third Vesting Day will be credited to the vested
portion of the Deferral Account when earned, since the Deferral Account will be
100% vested on and after that date.
     Special vesting rules apply in the event of your death or a “Change of
Control” as defined in the Deferred Compensation Plan. Specifically, your
account shall be 100% vested upon your death, if you are employed with the
Company at that time. Upon a “Change of Control” as defined in the Deferred
Compensation Plan, if you are still employed with the Company you will be deemed
to have vested in that percentage of any unvested portion of the Deferred
Account equal to the number of complete months during which you have remained
continuously employed with the company during the ten-year and eight-month
period (treating November, 2006 as a full month) from November 10, 2006 through
July 1, 2017 divided by 128. Any portion of your Deferral Account that remains
unvested after a Change of Control shall continue to vest in accordance with the
schedule described above. For example, if a Change of Control occurs on July 1,
2010, and you are still employed with the Company, then 11/32nds of your
Deferral Account will vest on the Change of Control; 1/3rd of the 21/32nds
portion of your Deferral Account that remained unvested immediately after the
Change of Control will vest on the First Vesting Day (so that 18/32nds will then
be vested); an additional 1/2 of the 14/32nds portion of your Deferral Account
that remained unvested immediately after the First Vesting Day will vest on the
Second Vesting Day (so that 25/32nds will then be vested); and the remaining
unvested portion of your Deferral Account will vest on the Third Vesting Day.
     If your employment with the Company is terminated for any reason before the
entire Deferred Bonus has vested, the unvested percentage of your Deferral
Account (as determined at the end of the day of your termination) will be
terminated and forfeited for no consideration. For example, if your employment
is terminated before the First Vesting Day, you will be entirely unvested on
that date, and your entire Deferral Account will be forfeited; and if your
employment is terminated on or after the First Vesting Day but on or before the
Second Vesting Day, you will be 1/3rd vested on that date, and 2/3rds of your
entire Deferral Account will be

 



--------------------------------------------------------------------------------



 



Sean P. Burke
November 10, 2006
Page 3
forfeited. (These examples assume that no Change of Control occurs at any
relevant time and your employment is not terminated by reason of death.)
     After your separation from service with the Company, you will receive a
distribution of any vested balance (less applicable tax withholdings) in
accordance with the provisions of the Deferred Compensation Plan and your
Deferral Agreement.
     You understand and acknowledge that your account balance under the Deferred
Compensation Plan will be reachable by the Company’s general creditors upon the
insolvency of the Company. You also understand and acknowledge that you will not
be entitled to accelerate distributions from the Deferred Compensation Plan
except in the event of your Disability or Unforeseeable Emergency as defined
under the Deferred Compensation Plan.
     The Deferred Bonus will be in addition to any rights that you have under
any other agreement with the Company. Any Deferred Bonus will not be deemed to
be salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees.
     If a future change in law would, in the judgment of the Compensation
Committee or Plan Administrator, likely accelerate taxation to you of amounts
that would be credited to your account under the Deferred Compensation Plan in
the future, you and the Company will attempt to amend the Deferred Compensation
Plan to satisfy the requirements of the change in law and, unless and until such
an amendment is agreed to, the Company will cease to credit Deferred Bonuses to
your account established under the Deferred Compensation Plan.
     The Deferred Bonus does not give you any right to be retained by the
Company, and does not affect the right of the Company to dismiss any employee.
The Company may withhold from any payment of the Deferred Bonus as may be
required pursuant to applicable law.
     Enclosed are:

  (1)   Flextronics International USA, Inc. Amended and Restated 2005 Senior
Management Deferred Compensation Plan;     (2)   Deferral Agreement Form for
2005 and Beneficiary Form; and     (3)   Summary of the Amended and Restated
2005 Deferred Compensation Plan.

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents. You understand that although the Company has attempted to structure a
plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice from your own tax
adviser.

 



--------------------------------------------------------------------------------



 



Sean P. Burke
November 10, 2006
Page 4
     If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect. This agreement shall be
construed in accordance with the laws of the State of California without regard
to conflict of law rules.
Sincerely,
FLEXTRONICS INTERNATIONAL USA, INC.
By: /s/ Thomas J. Smach

    Thomas J. Smach,
Chief Financial Officer

Accepted and agreed on this 10th day of November, 2006.
/s/ Sean P. Burke
Sean P. Burke

 